ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1969-02-20_JUD_01_ME_07_EN.txt. DISSENTING OPINION OF VICE-PRESIDENT KORETSKY

To my great regret, I am unable to concur in the Court’s Judgment, for
the reasons which I state below.

*
* *

The Judgment denies the possibility of applying Article 6, paragraph 2,
of the Geneva Convention on the Continental Shelf to these cases on a
purely conventional basis. It is a fact that the Federal Republic of
Germany has not ratified the Convention. Therefore, despite the Fede-
ral Government’s having recognized the doctrine of the continental
shelf as embodied in Articles | to 3 of the Convention, despite its
reliance thereon in proclaiming its sovereign rights over the con-
tinental shelf, despite its having announced a bill for ratification, and
despite its conclusion with the Netherlands and Denmark of respective
treaties that fix partial continental shelf boundaries following “to some
extent... the equidistance line” or adopting a “seaward terminus...
equidistant from” the coasts concerned (Memorials, para. 60) and are
thus more than consistent with paragraph 2 of Article 6, the Federal
Republic of Germany has disputed the possibility of regarding that
provision as binding upon it. It may be noted that, during the negotia-
tions which took place with the Netherlands and Denmark, the Federal
Republic contested this possibility only after a certain delay, and that it
was not consistent in doing so, since it even assumed as an alternative
possibility in its final Submissions that the rule contained in the second
sentence of paragraph 2 of Article 6 could be applicable between the
Parties, adding that “special circumstances within the meaning of that
rule would exclude the application of the equidistance method in the
present case”. In this Submission (No. 2) the Federal Republic linked the
principle of equidistance (though calling it a ‘“‘method’’) with the ‘special
circumstances” rule, and it may be recalled that, during the oral pro-
ceedings, Counsel for Denmark and the Netherlands had combined them
in the form of the “equidistance’special-circumstances”’ rule.

The Judgment acknowledges that “such a rule was embodied in Article
6 of the Convention, but as a purely conventional rule’ (paragraph 69).
However, as the Federal Republic has not ratified the Convention, the

155
155 CONTINENTAL SHELF (DISS. OP. KORETSKY)

Judgment considers that ‘qua conventional rule . . . it is not opposable to
the Federal Republic of Germany” (ibid.). It may be regretted that the
Judgment did not deal fully with the question as to whether “special
circumstances”’ could in fact be established with regard to the maritime
boundaries between the Federal Republic and the Netherlands, and
between the Federal Republic and Denmark, respectively.

In its first finding, the Judgment uses the following words in respect of
each case: “(A) the use of the equidistance method of delimitation not
being obligatory as between the Parties.” It thus disjoins the equidistance
principle from the other two components of the triad: agreement-special
circumstances-equidistance. These three interconnected elements are
embodied in the Convention, as also in the Convention on the Territorial
Sea and the Contiguous Zone, and have entered into the province of the
general principles of international law, being consolidated as a combined
principle of customary international law. Each of these three elements
plays its part in the determination of a boundary line between two
maritime areas, such as areas of the continental shelf in particular.

Agreement is deemed to constitute the principal and most appropriate
method of determining the boundaries of the areas of any continental
shelf. This is confirmed by the practice of States. The Convention itself
gives it pride of place, and this was quite natural, as the issue was one
concerning the geographical limits of the sovereign rights of States. It
was unnecessary to prescribe at that stage any directives as to the con-
siderations on the basis of which parties ought to arrive at agreement.
Provided there is no encroachment on the sphere of the sovereign rights
of any other State, parties are free to agree on whatever terms they wish
for the delimitation of boundaries, bearing in mind, generally, both legal
and non-legal considerations: relevant political and economic factots,
related considerations of security and topography, the relations (“‘good-
neighbourly”’ or otherwise) between the States concerned, and whatever
imponderables may escape hard and fast classification. The assessment
of such considerations is a political and subjective matter, and it is not
for the Court as a judicial organ to concern itself with it unless the parties
submit to it a dispute on a question or questions of a really legal character.

The next element of the triad—the “special circumstances” situation—
is, however, an objective matter, concerning as it does, for instance, the
unusual geographical configuration of the coastline to either side of a
frontier, and a disagreement as to whether or not a certain situation
could be regarded as a case of “special circumstances” justifying an
appropriate boundary line would be a justiciable dispute.

And it is only after the failure of these two elements of the triad, in
the event of a deadlock, that the third element—the equidistance prin-
ciple—makes its appearance as the last resort, offering a way out of the
impasse in a geometrical construction which introduces a mathematical

156
156 CONTINENTAL SHELF (DISS. OP. KORETSKY)

definitude and a certainty of maritime boundaries. The Judgment itself
agrees that “it would probably be true to say that no other method of
delimitation has the same combination of practical convenience and
certainty of application” (paragraph 23).

*
* *

If it be held that the principles and rules inseparably embodied in
paragraph 2 of Article 6 of the Convention are no more than treaty
provisions and are not, as such, opposable to the Federal Republic,
then one may ask whether these principles and rules are or have become
an institution of international law, either as general principles developed
in relation to the continental shelf, or as an embodiment of international
custom. There are sufficient grounds for considering them to qualify in
both these ways, but 1 am inclined to consider them rather as principles
of general international law, seeing that established doctrine lays much
stress on the time factor as a criterion of whether a given principle belongs
to customary international Jaw: by and large, customary international
Jaw turns its face to the past while general international law keeps abreast
of the times, conveying a sense of today and the near future by absorbing
the basic progressive principles of international law as soon as they are
developed.

Contemporary international law has developed not only quantitatively
but more especially qualitatively.

There has been far-reaching development of the work of the codifica-
tion of international law which has been organized in the United Nations
on a hitherto unknown scale. In the first stage, drafts of international
multilateral conventions were prepared by the International Law Com-
mission, composed of jurists “of recognized competence in international
law”, which in response to its request, received numerous comments and
observations from almost all governments. There followed, upon the
themes of those drafts, an increased amount of special literature (books
or articles) and the work of universities and research institutes, including
the Institute of International Law, and various learned societies (e.g., the
International Law Association). Then came the discussions in the General
Assembly of the reports and drafts prepared by the International Law
Commission. This preparatory work led finally to the convocation of
special intergovernmental conferences in which the great majority of
States participated. The scale and thoroughness of this process for the
forming and formulation of principles and rules of international law
should lead to the consideration in a new light of what is accepted as the
result of such work of codification.

Where it used to be considered indispensable, for determining certain

157
157 CONTINENTAL SHELF (DISS. OP. KORETSKY)

general principles of international law, to gather the relevant data brick
by brick, as it were, from governmental acts, declarations, diplomatic
notes, agreements and treaties, mostly on concrete matters, such prin-
ciples are now beginning to be crystallized by international conferences
which codify certain not inconsiderable areas of international law. Elihu
Root, the well-known jurist and statesman, one of the framers of the
Statute of the Permanent Court of International Justice, wrote (in his
Prefatory Note to the Texts of the Peace Conferences at The Hague, 1899
and 1907, Boston 1908):

“The question about each international conference is not merely
what it has accomplished, but also what it has begun, and what it has
moved forward. Not only the conventions signed and ratified, but
the steps taken towards conclusions which may not reach practical
and effective form for many years to come, are of value.”

Elihu Root wrote this in connection with the Peace Conferences of 1899
and 1907. Certain principles which were embodied in The Hague Con-
ventions at that time have been acknowledged as principles of general
international law, though States have been slow to put them into practice.

The 1958 Conference on the Law of the Sea, with the Conventions
adopted there, among them the Convention on the Continental Shelf,
introduced substantial definitude in this field of international law; and
the principles and rules of the international law of the sea formulated
therein have become the general principles of that law with almost un-
precedented rapidity.

The rapid technical progress in the exploration and exploitation of
submarine oil and gas resources has entailed the necessity for correspond-
ing legal principles and rules. The practice of States has predetermined
the course of development of the doctrine as also of the principles and
rules of international law relating to the continental shelf.

The Anglo-Venezuelan Treaty Relating to the Submarine Areas of the
Gulf of Paria, 1942 (U.N. Legislative Series: Laws and Regulations on the
Régime of the High Seas, Vol. I (1951), p. 44) was followed in a com-
paratively short time by numerous unilateral governmental acts, such as
the Presidential Proclamation concerning the policy of the United States
with respect to the natural resources of the subsoil and seabed of the
continental shelf (1945), the Presidential Declaration (of Mexico) of the
same year with respect to the continental shelf, and decrees, laws and
declarations by almost all the other Latin American States (in the
period 1946-1951), and by the Arab States, Pakistan and others (U.N.
Legislative Series, Laws and Regulations on the Régime of the High Seas,
ST/LEG/SER.B/1).

As a result of the inclusion in the work of the United Nations of the
task of determining the principles and rules of international law relating

158
158 CONTINENTAL SHELF (DISS. OP. KORETSKY)

to the continental shelf, the general principles of the law of the continental
shelf had already taken shape before the Conference, though not in a
finally “polished”? form, on the basis of governmental acts, agreements
and scientific works. The Geneva Conference of 1958, in the Convention
on the Continental Shelf which was adopted, gave definite formulation
to the principles and rules relating thereto. These were consolidated in
subsequent practice in a growing number of governmental acts, interna-
tional declarations and agreements (as mentioned in the written and oral
proceedings), which in most cases referred to the Convention or, when
they did not do so, made use of its wording. All this has led to the develop-
ment, in great measure organized and not spontaneous, of the general
principles of international Jaw relating to the continental shelf, in not
only their generality but also their concreteness. Thus, by a kind of
coalescence of the principles, a genuine communis opinio juris on the
matter has come into being. States, even some not having acceded to the
Convention, have followed its principles because to do so was for them a
recognition of necessity, and have thereby given practical expression to
the other part of the well-known formula opinio juris sive necessitatis.

And this conclusion might be reached also by deducing these principles
as “direct and inevitable consequences” of the premises and considering
their binding force to be that of historically developed logical principles
of law (see Lotus, Dissenting Opinion by Judge Loder, P.C.LJ., Series A,
No. 10, p. 35).

This finds confirmation in the doctrine which regards the continental
shelf as being an actual continuation of the submarine areas of the territo-
rial sea, which, in its turn, is a continuation of the mainland of the coastal
State. The United States Presidential Proclamation of 1945, asserting the
right of the United States to exercise jurisdiction over the natural resources
of the subsoil and seabed of the continental shelf, regarded that shelf “as
an extension of the land-mass of the coastal nation and thus naturally ap-
purtenant toit”. In 1946 an Argentine decree stated : “The continental shelf
is closely united to the mainland bothin a morphological and a geological
sense.” The Peruvian Presidential Decree of 1947 stated that ‘‘the continen-
tal submerged shelf forms one entire morphological and geological unit
with the continent”, and the decrees of almost all other Latin American
countries employ virtually identical expressions. (U.N. Legislative Series,
Laws and Regulations on the Régime of the High Seas, ST/LEG;SER.B/1).
The Judgment also recognizes that the submarine areas of the continental
shelf” may be deemed to be actually part of the territory over which
the coastal State already has dominion—in the sense that, although
covered with water, they are a prolongation or continuation of that
territory, an extension of it under the sea” (paragraph 43).

159
159 CONTINENTAL SHELF (DISS. OP. KORETSKY)

But what conclusion can be drawn from this premise—in relation to
principles and rules of international law which govern or should govern
the delimitation of a given part of the continental shelf? Bearing in mind
that the continental shelf constitutes, as is stated in the operative part of
the Judgment, under (C) (1), ‘a natural prolongation of” each Party’s
“land territory into and under the sea” (including, may I add, the
territorial sea appertaining to the same coastal State), the question might
be asked as to whether there exist, for the delimitation of the continental
shelf as between “‘adjacent’’ States, any special principles and rules
different from those which have been established (in State practice,
treaties, agreements, etc.) in relation to the delimitation of such maritime
areas as the territorial sea. Concerning any possible connection between
the conceivable principles—whether similar or different—governing the
delimitation, respectively, of the territorial sea and of the continental
shelf, it may be noted, in the first place, that the sovereign rights of a
coastal State over its territorial sea and over the continental shelf are
different in scope.

In relation to the territorial sea three “strata” (to use that term) may
be distinguished: (a) the maritime area, (b) the seabed and its subsoil and
(c) the air-space. The sovereignty of a coastal State extends to all three of
these strata with regard to the territorial sea adjacent to its coast.

In relation to a contiguous zone the coastal State has ceitain rights
in connection with a delimited maritime area.

In relation to the continental shelf, that is to say, to the seabed and
subsoil of submarine areas adjacent to a given coast, but outside the
area of the territorial sea (ergo, submarine areas of the contiguous zone
included), the coastal State has “sovereign rights for the purpose of
exploring it and exploiting its natural resources”, not affecting “the
legal status of the superjacent waters as high seas, or that of the air-
space above these waters”.

Thus, there has occurred some kind of bifurcation of the legal régimes
of the territorial sea and of the continental shelf. The maritime and air
“strata” over the continental shelf are outside the sphere of the rights
of a given coastal State. But the continental shelf itself is within the
sphere of the special territorial (though limited) rights of the coastal
State to which it is appurtenant, on the ground of the close physical
relationship of the continental shelf with the mainland (via the submarine
area of its territorial sea), as being its natural prolongation, as was
recognized by the Court and has become the generally recognized concept
of international law. Although Bracton might have considered the sea
coast “quasi maris accessoria’, which was historically understandable,
not only the territorial sea but also the continental shelf may now be
considered as “accessories” of or, in the words of the Judgment in the

. Fisheries case, as “appurtenant to the land territory” (1.C.J. Reports
1951, p. 128; in French, more explicitly, “comme accessoire du territoire

160
160 CONTINENTAL SHELF (DISS. OP. KORETSKY)

terrestre”) !, To apply the old adage accessorium sequitur suum principale,
this appurtenance may be considered as entailing common principles for
the delimitation of maritime spaces, that is to say for both the territorial
sea and the continental shelf.

This explains why, in the International Law Commission, almost
from the beginning, it was frequently said that the question of the delimi-
tation of the continental shelf is, in the words of M. Cordova, a former
Judge of the International Court, “closely bound up with the delimitation
of territorial waters” (Z.L.C. Yearbook, 1951, Vol. 1, p. 289).

The starting-point for determining the boundaries of a continental
shelf is formed by the definitive boundaries of the territorial sea of a
given State (Article 1 of the Convention on the Continental Shelf defines
the continental shelf, as has been recalled, as adjacent to the coast but
outside the area of the territorial sea), and it was for that reason that
Professor François, the rapporteur of the International Law Commission,
was able to state as follows in 1951:

“It seems reasonable to accept, as demarcation line between the
continental shelves of two neighbouring States, the prolongation of
the line of demarcation of the territorial waters” (A'CN.4;42, p. 717).

The Committee of Experts, which was composed not of mere draftsmen
but of very experienced specialists acquainted with the practice of States
in the matter of the determination and delimitation of maritime bound-
aries, who were the representatives of cartography as a science within
the field of political geography whichis intimately connected with “public
law”, stated in their report, in answer to, inter alia, the question of how
the lateral boundary line should be drawn through the territorial sea of
two adjacent States:

“The committee considered it important to find a formula for
drawing the international boundaries in the territorial waters of
States, which could also be used for the delimitation of the respective
continental shelves of two States bordering the same continental
shelf” (A'CN.4/61, Add. 1, Annex, p. 7).

It will be observed that the two Geneva Conventions of 1958—that on the
Territorial Sea and the Contiguous Zone and that on the Continental

! Cf. Grisbadarna award: ‘‘the fundamental principles of the law of nations, both
ancient and modern, according to which the maritime territory is essentially an
appurtenance of a land territory” /translation by the Registry]. (U.N.R.LA.A., XI,
p. 159.)

161
161 CONTINENTAL SHELF (DISS. OP. KORETSKY)

Shelf—formulated very similar and, in substance, even identical principles
and rules for the delimitation of both the territorial sea and the continental
shelf 1. It is particularly noteworthy in this respect that Article 6 of the
Soviet/Finnish Agreement concerning boundaries in the Gulf of Finland
actually provides for the boundary of the territorial sea to constitute
that of the continental shelf (U.N. Treaty Series, Vol. 566, pp. 38-42).

If both the territorial sea and the continental shelf are regarded as a
natural prolongation of a given mainland and if, in this sense, it is
considered that they have a territorial character, it must be still borne
in mind that their delimitation should be effected not in accordance with
the principles and rules applicable to the delimitation of land territories
themselves, but in accordance with those applicable to the delimitation
of maritime areas covering such a prolongation of a territory.

Until recently, attention was mainly directed to the delimitation of the
territorial sea and contiguous zone and, to some extent, of the continental
shelf, in a seaward direction, since the complexities of inter-State relations
and contradictions gave rise to problems concerning the correlation of the
freedom of the high seas with the sovereignty of coastal States over their
territorial sea and, associated therewith, problems of navigation, innocent
passage, fisheries, etc. Questions of policy and, in the words of Article 24
of the Convention on the Territorial Sea and the Contiguous Zone,
questions concerning the prevention of infringements of a given State’s
customs, fiscal, immigration or sanitary regulations, committed within its
territory, or within its territorial sea, gave rise to certain problems con-
cerning lateral boundaries. When the exploitation of the natural resources
of the subsoil of the sea became a real possibility, and the problems
connected with the delimitation of the continental shelf area not only
in a seaward direction but more especially between neighbouring States
whose continental shelf is adjacent to their coasts, became more acute,
the character of the “territoriality” of the sovereign rights of a coastal
State called for more certainty and more definiteness and almost, indeed,
for mathematical precision.

Inevitably, the definition of the boundary of a given part of the con-
tinental shelf must be effected not on the shelf itself but on the waters
which cover it. This entails the application to the delimitation of the
continental shelf of principles and rules appropriate to the delimitation

1 It may also be noted that the delegate of the Federal Republic of Germany to
the Geneva Conference of 1958, Professor Miinch, declared that he was in agreement
with the wording of Article 6, paragraphs 1 and 2, ‘‘subject to an interpretation of
the words ‘special circumstances’ as meaning that any exceptional delimitation of the
territorial waters would affect the delimitation of the continental shelf” (U.N.
Conference on the Law of the Sea, Official Records, VI, 4th Committee, p. 98).

162
162 CONTINENTAL SHELF (DISS. OP. KORETSKY)

of sea areas and accordingly of the territorial sea, the boundaries of
which can be described as mathematically, geometrically constructed in
a manner that is as simple as is permitted by the configuration of the
coast or by the baselines.

Article 6, paragraph 2, of the Convention envisages cases where the
same continental shelf is adjacent to the territories of fo adjacent
States. It follows that when it is a question of delimiting the boundary of
the continental shelves of two coastal States in conformity with existing
principles and rules, and even if the presence of special circumstances is
observed and confirmed, those special circumstances can only justify a
deviation from the normal line if they are located comparatively near to
the landward starting-point of the boundary line of the continental shelf
adjacent to the territories of the two (and only two} adjacent States.
Moreover, the boundary line will generally be constructed with reference
to the baselines of the territorial sea, in the drawing of which due allow-
ance will already have been made for certain irregularities of configura-
tion. At all events, the factors concerned should be considered only in
relation to the determination of a single boundary line between two
adjacent States, while the influence of any special circumstances on both
must be taken into account. All “macrogeographical” considerations
are entirely irrelevant, except in the improbable framework of a desire
to redraw the political map of one or more regions of the world.

If “special circumstances’? were recognized to exist in relation to a
given part of the continental shelf, in what way would they affect the
application in these cases of the general principles governing the delimi-
tation of the boundary line? The Federal Republic of Germany maintains
that, within the meaning of the “special circumstances” rule, that rule
would exclude the application of the equidistance method. But the absence
of any mention of another principle to be regarded as alternative to the
one specified might be interpreted to mean that the equidistance principle
would not be eliminated, excluded or replaced, but rather modified or
inflected. This is to say that there may be a certain deviation from the
strict mathematical course of an equidistance line or that, still taking the
equidistance principle as the basis of the delimitation, the direction of the
boundary line, after initially taking the equidistant course, may be changed
after an appropriate point.

Thus the presence of special circumstances might introduce a corrective
or might only amend the principle which serves as the starting-point. It
is conceivable that in the middle, or towards the end—but not at the
beginning—of a boundary line, a change of direction, corrective of the
line, may be effected under the influence of special circumstances. This
could be the case if there were some geographical hindrance to continuing
the line in the same direction, so that a deviation in some section of the
line arose in conformity with the very nature of the special circumstance
involved. The possibility is not excluded of exercising a certain flexibility

163
163 CONTINENTAL SHELF (DISS. OP. KORETSKY)

in the actual drawing of the line but without, of course, substituting an
alternative basis of delimitation.

*
* ke

The Judgment attaches special significance to the fact that, under
Article 12 of the Convention, any State may make a reservation in respect
of Article 6, paragraph 2, from which it concludes that Article 6, para-
graph 2, comes within the category of purely conventional rules and that
therefore the principles and rules embodied in it are excluded from the
province of the general principles and rules of international law and
from that of customary international law. The Judgment states this while
reasoning that the use of the equidistance method for the purpose of
delimiting the continental shelf which appertains to the Parties is not
obligatory as between them.

Jt must be noted once more that Article 6, paragraph 2, embodies not
only the principle of equidistance, but also two other principles concerning
respectively the determination of the boundary of the continental shelf
by agreement (and it would be impossible to imagine that anyone could
oppose this principle or wish to make a reservation with regard to it)
and the ‘‘special circumstances”’ clause as a corrective to the equidistance
principle. These three elements of Article 6, paragraph 2, are, as 1
have already noted, intimately interconnected in constituting a normal
procedure for the determination of a boundary line of the continental
shelf as between adjacent States. It is therefore impossible to apply to this
provision the logical method of separability, just as it is impossible to
separate the principles and rules of Article 6, paragraph 2, from the
general doctrine of the continental shelf as enshrined in the first three
articles of the Convention.

From a consideration of the reservations—comparatively few in
number—which were made by governments to Article 6, paragraph 2, it
will be seen that not one of the governments opposed in any general way
the principles and rules embodied in this Article. They stated only (as
in the instances of Venezuela and France) that, in certain specific areas off
their coasts, there existed ‘‘special circumstances” which excluded the
application of the principle of equidistance.

Thus, for instance, the Government of the French Republic stated
that:

“In the absence of a specific agreement, the Government of the
French Republic will not accept that any boundary of the continental
shelf determined by application of the principle of equidistance shall
be invoked against it: ... if it lies in areas where, in the Govern-
ment’s opinion, there are ‘special circumstances’ within the meaning

164
164 CONTINENTAL SHELF (DISS. OP. KORETSKY)

of Article 6, paragraphs 1 and 2, that is to say: the Bay of Biscay, the
Bay of Granville, and the sea areas of the Straits of Dover and
of the North Sea off the French Coast” /translation by the Registry]
(Status of Multilateral conventions in respect of which the Secretary-
General performs depositary functions; ST/LEG/SER.D/1).

And the Government of Yugoslavia made a reservation in respect of
Article 6 of the Convention which can easily be understood in view of its
positive attitude to the principle of equidistance '. In its instrument of
ratification, the Government of Yugoslavia stated: “In delimiting its
continental shelf, Yugoslavia recognizes no ‘special circumstances’
which should influence that delimitation” (idem).

What are, in effect, the principles and what has been the practice, with
regard to the delimitation of the territorial sea?

Sovereign rights over the territorial sea, like all territorial rights, have
an inherent spatial reference, and every such right is subject to certain
limits which are determined by historically developed principles. The
territorial sea as a maritime space is inseparably connected with the land
territory of which it is an appurtenance.

As recalled above, the question of the boundaries of the territorial sea
arises mainly in connection with the measurement of its breadth, but the
lateral boundaries (as they have not given rise to the kind of serious
dispute so common in regard to the breadth, so that not all the documen-
tation on them has been published) are usually, as far as we know, deter-
mined in treaties, conventions, or in administrative agreements concerning,
particularly, customs jurisdiction and fisheries.

It has been estimated that there are some 160 places where international
boundaries have been extended from the coast, but the documentation in
this connection is scant. It is clear however, that there has been a very
general tendency in defining these boundaries to employ, for the sake
of clarity and certitude, virtually mathematical concepts expressed in the
use of geographical co-ordinates, parallels of latitude, geometrical
constructions, charts showing points connected by straight lines, per-

1 It is worthy of note that, at the conference on the Law of the Sea, the Delegation
of Yugoslavia proposed to delete from Article 72 (now Article 6) the words ‘‘and
unless another boundary line is justified by special circumstances” (A/CONF. 13/42,
p. 130) and the Delegation of the United Kingdom, in its amended draft of the same
Article, omitted the same words (ibid., p. 134).

165
165 CONTINENTAL SHELF (DISS. OP. KORETSKY)

pendiculars, produced territorial boundaries, and even in such straight-
forward visual means as the alignment of topographical features. There
has also been a tendency to apply the principle of equidistance +, which
as a result had historically evolved. The principles and methods for deli-
miting the territorial sea have become—to use the expression of a well-
known specialist on boundary questions, S. Whittemore Boggs—
implicit in the concept of the territorial sea. These principles and methods
are summed up in Article 12 of the Convention on the Territorial Sea
and the Contiguous Zone, which premises the baseline from which the
breadth of the territorial sea of each of the two States concerned is
measured, the different questions connected with the method of deter-
mining baselines having been dealt with in Articles 3 to 9 of the same
Convention.

The Judgment (paragraphs 88 ff.) refers to the “rule of equity” as a
ground for the Court’s decision, and apparently understands the notion
of equity ina far wider sense than the restricted connotation given to it in
the Common Law countries. It states: “Whatever the legal reasoning of a
court of justice, its decisions must by definition be just, and therefore
in that sense equitable” (paragraph 88). Any judge might be pleased
with this statement, but the point it makes appears to me purely semantic.
The International Court is a court of law. Its function is to decide disputes
submitted to it “in accordance with international law” (Statute, Article
38, paragraph 1), and on no other grounds. It is true that the Court may
be given “power ... to decide a case ex aequo et bono”, but only “if the
parties agree thereto” (ibid., paragraph 2). It might be held that in such
circumstances the Court would be discharging the functions of an
arbitral tribunal, but the measure of discretion which the ex aequo et bono
principle confers upon a court of law as such is at all events something
which the International Court of Justice has never enjoyed. This principle
is accordingly nowhere to be found in the decisions either of the present
Court or of its predecessor, because there never has been any case in
which the parties agreed that the Court might decide ex aequo et bono.

1 A typical attitude is expressed in the following extract from a letter addressed
by the French Ministry of Foreign Affairs to the International Law Commission on
2 August 1953: “If... the International Law Commission were to deem indispens-
able a choice between the three definitions”’ it has ‘proposed, the French Govern-
ment considers that delimitation by means of a line every point of which is equidistant
from the nearest points on the coastline of each of the two adjacent States should be
chosen, as being likely to yield the best solution in the greatest number of cases”
[translation by the Registry] (Doc. A/CN./4/71/Add.2; I.L.C. Yearbook, 1953,
Vol. H, pp. 88 f., in fine).

166
166 CONTINENTAL SHELF (DISS. OP. KORETSKY)

This negative fact seems to indicate that States are somewhat averse to
resorting to this procedure ! and it was not on this basis that the Court
was asked to give a decision in the present case. The Court itself states in
its Judgment that “Thereis. .. no question in this case of any decision ex
aequo et bono” (paragraph 88); nevertheless it may be thought to have
tended somewhat in that direction.

The notion of equity was long ago defined in law dictionaries, which
regard it as a principle of fairness bearing a non-juridical, ethical charac-
ter. Black, for example, cites: ‘Its obligation is ethical rather than jural
and its discussion belongs to the sphere of morals. It is grounded in the
precepts of the conscience, not in any sanction of positive law’ (4th
edition, 1951, p. 634) 2. The science of ethics has been and still is the
subject of somewhat heated debates and of ideological differences
concerning the content and meaning of equity and of what is equitable.
J feel that to introduce so vague a notion into the jurisprudence of the
International Court may open the door to making subjective and there-
fore at times arbitrary evaluations, instead of following the guidance of
established general principles and rules of international law in the settle-
ment of disputes submitted to the Court. Thus the question of the actual
size of the area of continental shelf which would fall to the Federal Repub-
lic on application of the equidistance principle is not in itself relevant for
the present cases, where the issues raised are, in the words of Lord
McNair, “issues which can only be decided on a basis of law” (Fisheries,
dissenting opinion, /.C./. Reports 1951, p. 158).

To demonstrate the necessity for applying the rule of equity, reference
has been made to the United States Presidential Proclamation of 1945,
which stated that: “In cases where the continental shelf extends to the
shores of another State, or is shared with an adjacent State, the bound-
ary shall be determined by the United States and the State concerned in
accordance with equitable principles”, but here this means nothing
more than calling upon neighbouring States to conclude agreements.

Certain other proclamations, while stating that boundaries will be
determined in accordance with equitable principles, use qualifying terms.
For example, the Royal Pronouncement of Saudi Arabia (1949) affirms

1 It may be recalled as an example that, in its letter to the International Law
Commission concerning the delimitation of the territorial sea, the Government of the
United Kingdom stated: “4, Where the adjacent States are unable to reach agreement
... Her Majesty’s Government consider that as a rule recourse should be had to
judicial settlement. Such settlement should be according to international law rather
than ex aequo et bono” U.L.C. Yearbook, 1953, Vol. I, p. 85).

2 Professor Max Huber understands it ‘‘as a basis independent of law” /trans-
lation by the Registry] (Annuaire de l’Institut de droit international, 1934, p. 233).

167
167 CONTINENTAL SHELF (DISS. OP. KORETSKY)

that the boundaries ‘“‘will be determined in accordance with equitable
principles by Our Government} in accordance with other States ... of
adjoining areas”; the Proclamation of Abu-Dhabi (1949) places more
emphasis on the unilateral character of the delimitation: the Ruler
proclaims that the boundaries are to be determined “... on equitable
principles, by us after consultation’ with the neighbouring States”
(U.N. Legislative Series, Laws and Regulations on the Régime of the
High Seas, ST/LEG/SER. B/1).

*
* *

The Court, rejecting the application of the equidistance method? in
these cases and observing that there is no other single method of delimi-
tation the use of which is in all circumstances obligatory 3, has found
that “delimitation is to be effected by agreement in accordance with
equitable principles” (Judgment, paragraph 101 (C) (1)) thus envisaging
new negotiations (even though, before they requested the Court to
decide the dispute between them, the Parties had already carried on
somewhat protracted but unsuccessful negotiations).

At the same time, the Court has considered it necessary to indicate
“the factors to be taken into account” by the Parties in their negotiations
(paragraph 101 (D)). The factors which have been specified could
hardly, in my opinion, be considered among the principles and rules of
international law which have to be applied in these cases. The word
“factor” indicates something of a non-juridical character that does not
come “‘within the domain of law”. The Court has put forward considera-
tions that are, rather, economico-political in nature, and has given some
kind of advice or even instructions; but it has not given what I personally
conceive to be a judicial decision consonant with the proper function of
the International Court.

It may be appropriate to recall in this connection the observation
made by Judge Kellogg in the Free Zones case to the effect that the
Court could not “decide questions upon grounds of political and econo-
mic expediency” (P.C.L.J., Series A, No. 24, 1930, p. 34). Interpreting
Article 38 of the Statute, he noted that “it is deemed impossible to avoid
the conclusion that this Court is competent to decide only such questions
as are susceptible of solution by the application of rules and principles of

1 Italics supplied.

2 The Convention speaks of the equidistance principle but the Court uses the
term ‘‘equidistance method”, thereby reducing the significance of the principle to
that of a technical means.

3 It may be noted that the Court was asked to indicate not a method of delimitation
which could be applied in any or all circumstances, but the principles and rules of
international law which are applicable in the circumstances that were indicated in
these cases and referred to in the Special Agreements.

168
168 CONTINENTAL SHELF (DISS. OP, KORETSKY)

law” (ibid., p. 38); and he cited the statement which was made by James
Brown Scott in his address at The Hague Peace Conference of 1907:
‘A court is not a branch of the Foreign Office, nor is it a Chancellery.
Questions of a political nature should ... be excluded, for a court is
neither a deliberative nor a legislative assembly. It neither makes laws
nor determines a policy. Its supreme function is to interpret and apply
the law to a concrete case . . . If special interests be introduced, if political
questions be involved, the judgment of a court must be as involved and
confused as the special interests and political questions +.”

*
* *%

Although I feel obliged to disagree with the whole of section (C) of the
operative part of the Judgment, I consider it necessary to refer here only
to sub-paragraph (2) of that section; in which the Court, envisaging a
case where “the delimitation leaves to the Parties areas that overlap’,
decides that such areas ‘‘are to be divided between them in agreed pro-
portions or, failing agreement, equally *’. Here, the Judgment goes
beyond the province of questions relating to the delimitation of the
continental shelf and enters upon that of questions of distribution,
despite the fact that the Court itself has earlier stated that “its task in
the present proceedings relates essentially to the delimitation and not the
apportionment of the areas concerned” (paragraph 18) >.

To draw a boundary line in accordance with the proper principles
and rules relating to the determination of boundaries is one thing, but
how to divide an area with an underlying “pool or deposit” is another
thing and a question which the Court is not called upon to decide in the
present cases.

It may be sufficient to recall that Article 46 of the Treaty between the
Kingdom of the Netherlands and the Federal Republic of Germany
concerning Arrangements for Co-operation in the Ems Estuary (Ems-
Dollard Treaty signed on 8 April 1960) stated:

“The provisions of this Treaty shall not affect the question of the
course of the international frontier in the Ems Estuary. Each
Contracting Party reserves its legal position in this respect” (United
Nations Treaty Series, Vol. 509, pp. 94 ff.).

1 See Proceedings of The Hague Peace Conferences. Conference of 1907, Vol. II,
New York, 1921, p. 319, where the text is given more fully.

2 Italics supplied.

3 It may be appropriate to mention here that, when analysing the former Judg-
ments of the Court on ‘‘Contestations relatives au tracé de la frontiére’’, Professor
Suzanne Bastid has noted that in them ‘‘can be discerned certain tendencies showing
that there is a distinction to be made between conflicts concerning frontiers and
those to do with the attribution of a territory” [translation by the Registry] (Recueil
des Cours de I’ Academie de droit international, Vol. 107 (1962), p. 452).

169
169 CONTINENTAL SHELF (DISS. OP. KORETSKY)

And the Supplementary Agreement to this Treaty, signed on 14 May 1962
(ibid., p. 140), which was concluded with a view to co-operation in the
exploitation of the natural resources underlying the Ems Estuary, leaves
the existing frontiers of both parties intact. And, naturally, for the
exploitation, even in common, of a given part of the continental shelf it is
necessary first to know the boundaries of the continental shelf of each of
the parties. T need scarcely say that common exploitation does not
create common possession of the continental shelf, or common sovereign
rights in a given area.

Generally speaking, such agreements are in fact concluded with a view
to preserving the sovereign rights of the individual parties in a given
area of the continental shelf. Only in the unthinkable contingency of its
being desired to internationalize an entire continental shelf would a
departure from this standpoint appear apposite.

It would be as well to cite, in addition, Articles 4 of the two agreements
concluded by the United Kingdom with, respectively, Norway and
Denmark, concerning the delimitation of the continental shelf as between
each pair of countries (United Nations Treaty Series, Vol. 551. A/AC.
135/10; reproduced in Memorials, Annexes 5 and 12). Article 4 of the
Anglo-Norwegian Agreement reads:

“If any single geological petroleum structure or petroleum
field, or any single geological structure or field of any other mineral
deposit, including sand or gravel, extends across the dividing line
and the part of such structure or field which is situated on one side
of the dividing line is exploitable, wholly or in part, from the other
side of the dividing line, the Contracting Parties shall, in consultation
with the licensees, if any, seek to reach agreement as to the manner
in which the structure or field shall be most effectively exploited and
the manner in which the proceeds deriving therefrom shall be ap-
portioned” (United Nations Treaty Series, Vol. 551, p. 216).

Here we have a special rule which is concerned with relations between
licensees and with the possibility of bringing them together in a working-
arrangement, but not a rule concerning the actual boundary of a given
part of the continental shelf or the possibility of changing that boundary.

*
* *

In sum, I consider that the principles and rules of international law
enshrined in Article 6, paragraph 2, of the Convention on the Continental
Shelf ought to be applied in these cases at least gua general principles
and rules of international law.

But even if one does not agree that this provision is applicable in these
cases in its entirety or in part, it is nevertheless necessary that the prin-

170
170 CONTINENTAL SHELF (DISS. OP. KORETSKY)

ciples and rules which are applied in the delimitation of a lateral boundary
of the continental shelf should have a natural connection with the three
interconnected principles and rules—agreement, special circumstances,
equidistance—which determine the boundaries of a territorial sea.

For, considering that it is a continuation, a natural prolongation of the
territorial sea (its bed and subsoil), the continental shelf is not unlimited
in extent, whether seaward or laterally, but lies within limits consistently
continuing the boundary lines of the territorial sea in accordance with
the same principles, rules and treaty provisions as provided the basis for
the determination of the territorial sea between the two given adjacent
States: that is, in these cases, between the Netherlands and the Federal
Republic of Germany on the one hand and between Denmark and the
Federal Republic of Germany on the other.

(Signed) V. KORETSKY.

171
